DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim(s) 1-5, 8, 10-13, 16 & 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 8, 10-13 & 17-19 of U.S. Patent No. 11,140,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1-5, 8, 10-13, 16 & 18-19 of the . 
3.	The table below shows only a sample of how each of these claims is anticipated by claims such as Claim 1 of U.S. Patent No. 11,140,033 B2.
Instant Application #: 17/410,302
US Patent #: 11,140,033 B2
1. A device comprising: 

a processor; and 

memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising: 

receiving sensor data associated with one or more customer premise equipment (CPE) devices of a CPE network of a plurality of CPE networks within a telecommunications network; 

performing analytics on the sensor data of the one or more CPE devices within the CPE network; 

based on the performing of analytics on the sensor data, determining a status of the CPE network; and 

based on the status of the CPE network, performing an action to optimize the CPE network.
1.     A device in an evolved packet core (EPC), the device comprising: 

a processor; and 

a memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising: 

receiving, from one or more devices residing within a customer premise equipment (CPE) portion of a telecommunications network, sensor data associated with one or more customers; 


in response to receiving the sensor data, generating a data request for an ecosystem status for the CPE portion of the telecommunications network; 

obtaining customer information for the one or more customers; 

performing analytics on the sensor data to determine a state of the CPE portion of the telecommunications network for the one or more customers; 

in response to performing analytics on the sensor data, optimizing the telecommunications network; and 




3.     The device of claim 1, wherein the sensor data is received from one or more Internet-of-things (IoT) devices.
3.     The device of claim 1, wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the one or more IoT devices comprise smart meters.  

2.     The device of claim 1, wherein the one or more IoT devices are at least smart meters.



4.     The device of claim 1, wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the one or more IoT devices comprise weather monitoring system sensors.  

 
4.     The device of claim 3, wherein the one or more IoT devices are at least one of: smart meters, weather monitoring systems, or sensors.







5.     The device of claim 1, wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the sensor data comprises location data for each of the IoT devices.  

5.     The device of claim 1, wherein the sensor data comprises location data for each of one or more Internet-of-things (IoT) devices.
6.     The device of claim 1, wherein the action to optimize the CPE network comprises reducing collection of sensor data from the CPE network.  


7.     The device of claim 1, wherein the action to optimize the CPE network is based on usage pattern changes for the one or more CPE devices.  


8.     The device of claim 1, wherein the analytics performed on the sensor data is 




10.    A method comprising: 

receiving sensor data associated with one or more customer premise equipment (CPE) devices of a CPE network of a plurality of CPE networks within a telecommunications network, performing analytics on the sensor data of the one or more CPE devices within the CPE network; 

based on the performing of analytics on the sensor data, determining a status of the CPE network; and 

based on the status of the CPE network, performing an action to optimize the CPE network.  

10.    A method comprising: 

receiving, from one or more devices residing within a customer premise equipment (CPE) portion of a telecommunications network, sensor data associated with one or more customers; 

in response to receiving the sensor data, generating a data request for an ecosystem status for the CPE portion of the telecommunications network; 

obtaining customer information for the one or more customers; 

performing analytics on the sensor data to determine a state of the CPE portion of the telecommunications network for the one or more customers; 

in response to performing analytics on the sensor data, optimizing the telecommunications network; and 

deploying a user plane virtual network function at a designated location within the CPE portion of the telecommunications network, wherein the user plane virtual network function collects the sensor data and transmits the sensor data to a core simulation tool.
11.     The method of claim 10, wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices.  

12.     The method of claim 10, wherein the sensor data is received from one or more Internet-of-things (IoT) devices.


11.     The method of claim 10, wherein the one or more IoT devices are at least smart meters.
13.     The method of claim 12, wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the one or more loT devices comprise weather monitoring system sensors.  

13.     The method of claim 12, wherein the one or more IoT devices are at least one of: smart meters, weather monitoring systems, or sensors.
14.     The method of claim 10, wherein the action to optimize the CPE network comprises reducing collection of sensor data from the CPE network.  


15.     The method of claim 10, wherein the action to optimize the CPE network is based on usage pattern changes for the one or more CPE devices.  

16.     The method of claim 10, wherein the analytics performed on the sensor data is used to detect network coverage gaps at designated locations within the CPE network.  

17.     The method of claim 10, wherein the analytics performed on the sensor data is used to detect network coverage gaps at designated locations within the CPE portion of the telecommunications network. 258X8S.477C1
17.     The method of claim 10, wherein the action to optimize the CPE network comprises adjusting network performance parameters of a core network of the telecommunications network.


18.     A computer-readable storage medium storing executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 

receiving sensor data associated with one or more customer premise equipment (CPE) devices of a CPE network of a plurality of CPE networks within a telecommunications network, performing analytics on the sensor data of the one or 

based on the performing of analytics on the sensor data, determining a status of the CPE network; and 

based on the status of the CPE network, performing an action to optimize the CPE network.  



receiving, from one or more devices residing within a customer premise equipment (CPE) portion of a telecommunications network, sensor data associated with one or more customers; 



obtaining customer information for the one or more customers; 

performing analytics on the sensor data to determine a state of the CPE portion of the telecommunications network for the one or more customers; 

in response to performing analytics on the sensor data, optimizing the telecommunications network; and 

deploying a user plane virtual network function at a designated location within the CPE portion of the telecommunications network, wherein the user plane virtual network function collects the sensor data and transmits the sensor data to a core simulation tool.

  

19.     The computer-readable storage medium of claim 18, wherein the analytics performed on the sensor data is used to detect network coverage gaps at designated locations within the CPE portion of the telecommunications network.
20. The computer-readable storage medium of claim 18, wherein the action to optimize the CPE network comprises adjusting network performance parameters of a core network of the telecommunications network.
  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed

Claim(s) 1-2, 6, 10-11, 14, 17 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Do et al. (US 2020/0145299 A1)
Re Claim 1, 10 & 18, Do teaches a device comprising: 
a processor; and (Do; FIG. 1-10; ¶ [0080]-[0081]; A processor.)
memory coupled with the processor, the memory storing executable instructions that when executed by the processor, cause the processor to effectuate operations comprising: (Do; FIG. 1-10; ¶ [0080]-[0081]; Memory coupled with the processor that stores executable instructions for the processor.)
receiving sensor data associated with one or more customer premise equipment (CPE) devices of a CPE network of a plurality of CPE networks within a telecommunications network; (Do; FIG. 1-10; ¶ [0028],-0037], [0053], [0074]; The embodiment(s) detail a system that collect and monitors user/tenant/customer data.)

based on the performing of analytics on the sensor data, determining a status of the CPE network; and (Do; FIG. 1-10; ¶ [0038]-[0055]; The system performs analytics on collected data to determine the state and status of ecosystem.)
based on the status of the CPE network, performing an action to optimize the CPE network. (Do; FIG. 1-10; Summary, ¶ [0053]; The optimization of the network based on performed analytics of collected data.)

Re Claim 2 & 11, Do discloses the device of claim 1, wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices. (Do; FIG. 1; ¶ [0027]-[0028], [0053]; IoT devices.)

Re Claim 6 & 14, Do discloses the device of claim 1, wherein the action to optimize the CPE network comprises reducing collection of sensor data from the CPE network. (Do; FIG. 1; ¶ [0053]; The embodiment(s) detail Map Reduce functionality.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2020/0145299 A1) and further in view of Braveen (IN 201941041404 A). 
Re Claim 3 & 12, Do discloses the device of claim 1, yet does not explicitly suggest wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the one or more IoT devices comprise smart meters.  
However, in analogous art, Braveen teaches wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the one or more IoT devices comprise smart meters. (Braveen; FIG. 1; Page 1-2; An IoT device such as a smart meter.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in view of Braveen to incorporate smart devices for the reasons of sending and receiving relevant information from various sensors such as a smart meter. (Braveen Abstract) 

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2020/0145299 A1) and further in view of GUPTA et al. (US 2016/0261465 A1). 
Re Claim 4 & 13, Do discloses the device of claim 1, yet does not explicitly suggest wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the one or more IoT devices comprise weather monitoring system sensors.  
GUPTA teaches wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the one or more IoT devices comprise weather monitoring system sensors. (Gupta; FIG. 1, 14-15; ¶ [0120], [0124]; An IoT weather-monitoring device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in view of GUPTA to monitor weather for the reasons of incorporate IoT devices capable of monitoring weather to detect and remediate anomalous behavior. (GUPTA ¶ [0120], [0124]) 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2020/0145299 A1) and further in view of Eckley IV et al. (US 2012/0014277 A1). 
Re Claim 5, Do discloses the device of claim 1, yet does not explicitly suggest wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the sensor data comprises location data for each of the IoT devices.  
However, in analogous art, Eckley IV teaches wherein the one or more CPE devices comprises one or more Internet-of-things (IoT) devices, wherein the sensor data comprises location data for each of the IoT devices. (Eckley IV; FIG. 1; ¶ [0006], [0040], [0042], [0058]; Location data associated with network devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in view of Eckley IV to generate network status based on CPE data for the reasons of monitoring network statistics  

Claim(s) 7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2020/0145299 A1) and further in view of Rieger et a. (US 2019/0014356 A1). 
Re Claim 7 & 15, Do discloses the device of claim 1, yet does not explicitly suggest wherein the action to optimize the CPE network is based on usage pattern changes for the one or more CPE devices.
However, in analogous art, Rieger teaches wherein the action to optimize the CPE network is based on usage pattern changes for the one or more CPE devices. (Rieger; FIG. 1; ¶ [0009], [0105]; Optimizing a network based on usage patterns.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in view of Rieger to optimize a network for the reasons of improving the quality of service of a network by optimizing bandwidth utilization. (Rieger Abstract & Summary)  

Claim(s) 8, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2020/0145299 A1) and further in view of ABDULNOUR et al. (US 2016/0315826 A1). 
Re Claim 8, 16 & 19, Do discloses the device of claim 1, yet does not explicitly suggest wherein the analytics performed on the sensor data is used to detect network coverage gaps at designated locations within the CPE network.
Abdulnour teaches wherein the analytics performed on the sensor data is used to detect network coverage gaps at designated locations within the CPE network. (Abdulnour; FIG. 1; ¶ [0030]-[0055]; The embodiment(s) details the detection of network coverage faults related to CPE devices in a network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in view of Abdulnour to detect network fault for the reasons of modeling data communication performance over a portion of a network and for the detecting of significant variation in network conditions. (Abdulnour Abstract & ¶ [0001]-[0005])

Claim(s) 9, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2020/0145299 A1) and further in view of Lu et al. (US 2016/0157252 A1). 
Re Claim 9, 17 & 20, Do discloses the device of claim 1, yet does not explicitly suggest wherein the action to optimize the CPE network comprises adjusting network performance parameters of a core network of the telecommunications network.   
However, in analogous art, Lu teaches wherein the action to optimize the CPE network comprises adjusting network performance parameters of a core network of the telecommunications network. (Lu; FIG. 1-5; Background, Summary, ¶ [0032]-[0057]; The embodiment(s) detail optimizing performance of a network that includes optimizing of parameters and values.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Do in view of Lu to optimize network 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457